[Cite as State v. Chasteen, 2014-Ohio-1129.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               BUTLER COUNTY




STATE OF OHIO,                                       :

        Plaintiff-Appellee,                          :     CASE NO. CA2013-07-129

                                                     :          OPINION
    - vs -                                                       3/24/2014
                                                     :

GLENN CHASTEEN,                                      :

        Defendant-Appellant.                         :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2012-10-1756



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael A. Oster, Jr., Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

John T. Willard, P.O. Box 35, Hamilton, Ohio 45012, for defendant-appellant



        RINGLAND, P.J.

        {¶ 1} Defendant-appellant, Glenn Chasteen, appeals his conviction from the Butler

County Court of Common Pleas following his guilty plea.

        {¶ 2} On October 31, 2012, Chasteen was indicted on one count each of having

weapons under disability, carrying concealed weapons, receiving stolen property, and

speeding.
                                                                        Butler CA2013-07-129

         {¶ 3} Pursuant to an agreement with the state, Chasteen pled guilty to one count of

carrying concealed weapons, a felony of the fourth degree in violation of R.C. 2923.12(A)(2),

and one count of receiving stolen property, a felony of the fourth degree in violation of R.C.

2913.51. The weapons under disability and speeding counts were merged.

         {¶ 4} The trial court accepted Chasteen's plea and sentenced him to two consecutive

sentences of 18 months in prison.

         {¶ 5} Chasteen appeals from that judgment, raising a single assignment of error for

our review.

         {¶ 6} Assignment of Error No. 1:

         {¶ 7} THE COURT COMMITTED ERROR IN FAILING TO PLACE UPON THE

RECORD THE UNDERLYING PLEA AGREEMENT UPON WHICH THE PLEA IN THE

INSTANT CASE WAS BASED CONTRARY TO OHIO CRIMINAL RULE OF PROCEDURE

11(F).

         {¶ 8} Within this assignment of error, Chasteen argues that, "[w]hen a court fails to

insure [sic] that when a negotiated plea is entered into, [ ] the underlying agreement is fully

placed upon the record, the case must be reversed as being contrary to Criminal Rule 11(F)."

         {¶ 9} In State v. Pettiford, 12th Dist. Fayette No. CA2001-08-014, 2002-Ohio-1914, ¶

14, this court noted that:

               Crim.R. 11(F) mandates that a felony plea agreement must be
               read into the record. When accepting a plea implicates
               constitutional rights, the trial court's acceptance of the plea will
               be affirmed so long as the trial court substantially complied with
               the requirements of Crim.R. 11 and engaged in a meaningful
               dialogue with the defendant which explained the defendant's
               constitutional rights "in a manner reasonably intelligible to that
               defendant." When nonconstitutional rights given by Crim.R. 11
               are implicated in the acceptance of a plea, the trial court will be
               affirmed so long as the court substantially complied with the
               requirements of Crim.R. 11 and the defendant subjectively
               understood the implications of his plea and the nature of the
               nonconstitutional rights he was waiving. (Internal citations
                                               -2-
                                                                        Butler CA2013-07-129

               omitted.)

       {¶ 10} A review of the transcript of the plea hearing reveals that the plea agreement

was properly read into the record. It is not necessary for the trial court to recite certain

magical words in order to comply with Crim.R. 11 so long as it substantially complied with the

rule. Here, the following interaction between the trial court and Chasteen satisfied that

requirement:

               THE COURT: As far as promises made, Mr. Chasteen, it seems
               to me that you've been given a promise; and that is that Counts I
               and IV are going to be taken off the table or merged. * * * Is that
               the way you see it Mr. Chasteen?

               CHASTEEN: Yes.

               * * *.
               THE COURT: Beyond that, have you been promised anything
               else, Mr. Chasteen?

               CHASTEEN: No.

       {¶ 11} In addition, the plea form that Chasteen signed specifically recites that "[n]o

promises have been made except as part of this plea agreement stated entirely as follows:

Counts 1 & 4 are merged." The terms of the plea agreement, being that counts 1 and 4

would be merged in return for a guilty plea on counts 2 and 3, was both read into the record

by the trial court and recited on the plea form signed by Chasteen. We find no error by the

trial court, nor any prejudice to Chasteen.

       {¶ 12} In light of the foregoing, having found that the trial court complied with Crim.R.

11(F) when it read the plea agreement into the record, Chasteen's sole assignment of error is

overruled.

       {¶ 13} Judgment affirmed.


       HENDRICKSON and PIPER, JJ., concur.



                                               -3-